Case 0:20-cv-61912-DPG Document 4 Entered on FLSD Docket 09/21/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 LARRY KLAYMAN,                                                       Case No. 20-cv-61912

               Plaintiff,

        vs.                                           DEFENDANTS’ RULE 7.1 CORPORATE
                                                          DISCLOSURE STATEMENT
 INFOWARS, LLC; FREE SPEECH SYSTEMS,
 LLC; ALEX E. JONES; DAVID JONES;
 OWEN SHROYER; and ROGER STONE,

               Defendants.



        Pursuant to Fed. R. Civ. P. 7.1, Defendants Infowars, LLC, Free Speech Systems, LLC, Alex
 E. Jones, and Owen Shroyer affirm that they have no parent corporation and any publicly held
 corporation owning 10% or more of their stock.


        Dated: September 21, 2020.                     Respectfully submitted,
                                                       /s/Marc J. Randazza
                                                       Marc J. Randazza (FL Bar No. 625566)
                                                       RANDAZZA LEGAL GROUP, PLLC
                                                       2764 Lake Sahara Drive, Suite 109
                                                       Las Vegas, NV 89117
                                                       Telephone: 702-420-2001
                                                       ecf@randazza.com
                                                       Attorneys for Defendants
                                                       Infowars, LLC; Free Speech Systems, LLC;
                                                       Alex E. Jones; and Owen Shroyer




                                                  -1-
                                     Corporate Disclosure Statement
                                              20-cv-61912
Case 0:20-cv-61912-DPG Document 4 Entered on FLSD Docket 09/21/2020 Page 2 of 2




                                                                              Case No. 20-cv-61912

                                  CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document has been furnished to

 Larry Klayman, 7050 W. Palmetto Park Rd., Boca Raton, Florida 33433, <leklayman@gmail.com>,
 Robert Buschel, Buschel & Gibbons, P.A., One Financial Plaza, Suite 1300, 100 S.E. Third Avenue,
 Fort Lauderdale, FL 33394, <buschel@BGlaw-pa.com>, and David S. Wachen, Wachen LLC, 11605
 Montague Court, Potomac, MD 20854, <david@wachenlaw.com> by electronic mail and U.S. mail
 on this 21st day of September 2020.



                                                         Employee,
                                                         Randazza Legal Group, PLLC




                                                    -2-
                                       Corporate Disclosure Statement
                                                20-cv-61912
